                                                                                                  tv c',iittiiti.

                                 riLHD
                           ?$19 At,il ?3 P t' 30

                        rii: l'{ J li, HCVlili C'iY.:"C.   ,t. t..


   STATE Otr'.NORTH        UASOLINA*:.;,- IN THE GENENAL                          COUNT OF JUSTICE
                                                                       SUPERIOR COURT DIVISION
   COUI.flY OF NEW HANO\IER                                              FILE NO. 19-CVS-

   NEIGHBORHOOD NETWORKS                                   )
   PUBLISHING,INC. and NZ                                  )
   rRAN-CHIst*o,"??*r,uu                                   )
                                                           )
                                                           )
                                                                                  AFFIDAYI? OT
                        Yr'                                )
                                                                              XAtg SILBERF'ELD
                                                       ,)
                     II,IABIE LYLES aud                    )
                    PUBIISATIONS LLC,                  )                    A TRUE COPY
                                                                     CLERKOF SUPERIORCOURT
                        Defendants                     )               NEW HANOVER COUNIY
                                                       )               e!   Cfilrtotqelt. c\snry
                                                                       Deputy Ctert of SuperiorCouil
               Ifute Silberfeld, being first duly sworn, depoees and says:
                1.     I am over      18 yeare of age; and            I'suffer &om no 4ental disability.
 I am competent,to testifr coucerning the mattere stated herein, and the statements
 contained in thie Affidavit are based upon my personal knowlpdgp, except as to
 thosa matters statod gn inforpatiou a4d belief, which I believe to be true.
               2.      I am the lead person for PlaintiffNeighborhood Networke
Publiehing fnc.'s ('iNZ') f ietd Support teap.
               3.     The pripn.ef,y reepongibility of N2's Field Support team is to
provide non'eales related support to NZ's Aiea Ditectors thmughout the publishing
cyele, For example, we help Area Directors                     with accsssing and uoing NZ's Poytal
and PubMan.agpr whqn thoy have problema or guestions.
              4,      Field Support uses the general email *iccount
fieldsulrport@n2pyb.cauq to ommunicate and otherwisp help                           fulfill our
responsibilitieg.
              6.      On or about March 29,20l,9, we received'an email to                              that
                                                                                             qformer
addregs from an email account.iac,kielvles@att.net with subject line                                     dient
requesting the 4d we did for them"; Attached and ii'rcorporated herein as ExhjbitA



      Case 7:19-cv-00089-BO Document 1-5 Filed 05/03/19 Page 1 of 4
  is a,,true and accurate copy of that email and all emails exchangod between me and
  iackiely.les@att.net under that subject line and relat€d to this matter,
                 6,      Upon information and belief, that email was sent by Jackie.
  Lyles, whq is a former N2 Area Diiectof,
                 7.      Thp email opens by stating'T ueed to work for n2 and'rstiredt
  recently." The email tbeu     gipeg outo   to say that an N2 advertining clien! who I later
  identifi.ed as Cunningham Assopiates, wanted q copy of the advertisement that N2
 had designed and created for it. See, Sx.       A
                 8..    Relying.on the statement that she was "retired", and wanting to
 help, w.hich is a defiuing trait of N2 Field Sqppof, I prorrided her with a link to
 PubManager so she.could pull the requested advertisement directly. See, Ex. A,
                9.      Although I did not lcmw it when I'responded to her dmail, I now
 know that Jackie Lyles is working for Lifestyie Publications whom l,know to be a
 business competitof of N2.
                10.     Had Jackie Lyles contacted Field Support using an
 @lifeetylepubs.qom email addreee or otherwiee discloeed that sho works with
Lifeetyle Publications, I would not have proviiled her access to a copy of the
requested customer advertisement.
               Tbis the J-tr- a"y ofApril, 2019.




NNW HANOIMR COUI\XIY, NORTH CANOLINA

Sworn to (or affnmed) and subeqribed before me thie day     KatB $ilberfeltl,.

      4l lfrho/1
,^r, --1-_r---
                                                                 ofNptary
                                                          eommission axpiresl           zt
       @ffIciat Seat)


    Case 7:19-cv-00089-BO Document 1-5 Filed 05/03/19 Page 2 of 4
       Jackie Lyles                                                                                             i S      rorusitberlcld   -   *

      @            firrmer cllerit rcquestlng the ad we dld for ttem
                   Hi field rupport N




                   l l'Erd to   r#o*for     n2 and !'etirod" recently,




                   I hive a previour client in $e Perchtree Bg|tlq living pub.ticarion {GA-peachtrse)                        lhrt nould
                   like thc ad vre did for them enalled.to tlle L Th.y dre copied gn tiis emiiil.




                   I   donl   have acc?ts   to   n2   ard pub manager any longer.

                   lltior.rld you please ernail       rre   Srnhh the Itr.r ad yoi,r oll did for.rllem?


                   Thdr lrrt rd ran in ihe T?019 brur,




                   Manythpnkl Hope you all               dre   wellt.

                   Sesg


                   Jackie Lyhs




           21d.s
                        jsrnith@cu$hgharahvac.com trcs odded to lhs cotlvitsttion Sy.'atkie L''l$ 21d 89o


                  jsmith@curxrinqtEmlwac,(om             wls remouEd fit:rr thg c!,:letJarion.by.f.ale Silberfeld 21d agci



               Hl Jagkil
                                                                                                                                          $
              ihopeyputedoinggrerf lsthlt.lorcunninglrarirAsr'bciatei? lfsqhere'ialinklotherd:
                  $ni.asdrleilaest,!;pt&.ias*hatrfsa&lixsAtfiu
              I removed rhe ctient from this €mrii                 thrin.

                                                                                                                                   :1d


                                            Kiit rtptied       aild cloied lhis cpDte,satior) 21d sgo



                        Kote Siitr+rletd ;ssigned      thi! cotlv€Ertion io (.'tc Silbg,leld otld rEoPened ft    ito   agc


                                                      Kate (los{id   il{r c$t€Eation       21d .9o




              thNhkl,ouKtte'
      @
              I    rdll fdnvafd to Jere from Cunrriirghanr,

              r)


             ja*il
          : ir; j ci,
                                                          ,iore clo-.er,   lliir (otr!€l riiion   2 I   d B9o


                                                                                                                                          g
                                                                                                                                          I

Case 7:19-cv-00089-BO Document 1-5 Filed 05/03/19 Page 3 of 4
 4t18,12018                                     N2 Pub'lishlng Mail r former cllent equesllng the ad ws dld for lhem




          ffi%
          t.utlrrX r lc
                                                                                              Fleld $upport <fleldS upport@n2pubrcom>



   former ciient ruguosting thEad $rc dld fior them
   1 mesgage

   Jackle Lyles     <Jackielylee@att,n9tt                                                                      Thui Mar28' 2019 at 12:23 PM
   Reply:Td Jackls Lyles <jackielyles@att,neF,,
   To:'teldsgpport@n2pub.com" <fieldsuppor@n2pub.com>
   Gc Jere Smith <jsmilh@arn nin ghamh-v. ep,c"Qm>

     Hifield support,

     I used to work for n2 and "retired" recenlly.

    I have a previous client in the Peachtree Battle Living publication (GA-Peachtree) that would like
    the ad ur,ri did'for thim emailed to thern. They are copied on this emaif .

    l,don't have access to n2 and pub mana5lelr hny longer.
    Would you please einail Jere Smith the last ad you all did for them?
    Their last ad fan inlhe 2QQ19 issfe.

    Many thanksl HoPe You all are Wetl!
    Best;
    Jackie Lyles




                                                                                                                                         111
h{Frhel.goggie.cortmglrur2?tk z47s90faz1&deyrpl&tegrch"att&permthid=lhroad-Fr63A162g26714768s2760578c1rirp1:msg-lPh3A162s2an476'


                Case 7:19-cv-00089-BO Document 1-5 Filed 05/03/19 Page 4 of 4
